Citation Nr: 1519211	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-05 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for blood poisoning.

2.  Entitlement to service connection for radiation poisoning.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for residuals of a gunshot wound of the lower extremity.

5.  Entitlement to service connection for paraplegia of the lower extremity.

6.  Whether new and material evidence has been received to reopen a claim for service connection for depression.

7.  Entitlement to nonservice-connected pension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal dated February 2012, the Veteran requested a Board hearing.  He withdrew that request in written correspondence submitted in February 2015.

The issues of entitlement to service connection for blood poisoning, radiation poisoning, a heart condition, residuals of a gunshot wound of the lower extremity, paraplegia of the lower extremity, and whether new and material evidence has been received to reopen a claim for service connection for depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDING OF FACT

The Veteran's period of active military service from November 21, 1978 to March 2, 1979 was not during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts he is entitled to nonservice-connected pension benefits based on his active duty military service.

At the outset, the Board notes that pursuant to the Veterans Claims Assistance Act (VCAA) VA typically has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  With respect to the instant claim, however, there is no factual dispute as to the Veteran's dates of active service or whether that service was during a period of war.  Consequently, the above-cited statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply, as the resolution of the claim is based on statutory interpretation rather than weighing of factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In any event, compliant VCAA notice was provided in September 2010 and the record includes the Veteran's separation document (DD Form 214).

Generally, in order to establish basic eligibility for nonservice-connected pension benefits, it must be shown that the Veteran served on active military duty during a period of war for 90 days or more.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  Along with other periods not applicable here, the laws and regulations recognize August 5, 1964 through May 7, 1975 (the Vietnam Era) and August 2, 1990 through a date to be prescribed by Presidential proclamation or law (Persian Gulf War) as periods of war.  38 U.S.C.A. § 101 (9), (11), (29) (West 2014); 38 C.F.R. § 3.2 (2014). 

The record reflects that the Veteran had verified active military service from November 21, 1978 to March 2, 1979.  His DD Form 214 documents no prior active service.  Thus, although the Veteran served on active duty for more than 90 days, that active duty service did not occur during a period officially recognized as a period of war.

The Veteran has not asserted, and the evidence of record does not otherwise show, that he had active military service during a period of war as defined by law or regulation.  38 C.F.R. § 3.2.  As the Veteran lacks qualifying military service during a period of war, the Board finds that basic eligibility for nonservice-connected pension has not been established.  38 C.F.R. § 3.3(a)(2)(iii).  Accordingly, his claim for nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension is denied.


REMAND

Regarding the remaining issues on appeal, the Board finds it would be premature    to adjudicate them prior to attempting to obtain outstanding, potentially relevant records it has identified during review of the claims file.

In 2010, the Veteran identified a specific private medical facility where he was receiving treatment for depression.  The medical evidence of record from 2010   also includes a report from a third party that the Veteran was receiving ongoing treatment at that facility.  An attempt to obtain treatment records from that facility, and from any other private provider identified by the Veteran, should be made on remand.

The Veteran's reports of the timing of a gunshot wound to his left foot, which he asserts was related to service and caused paraplegia and blood poisoning, have generally suggested that he was initially treated in approximately 1981, after separation from service.  However, VA treatment records from 1981 have not been associated with the claims file, as prior records requests asked for records from 1982 to 1983, only.  Accordingly, VA treatment records dating from 1981 should  be requested.  The Board also notes that the most recent VA treatment records associated with the claims file are dated May 2012.  As diagnoses related to several of the conditions claimed on appeal are not currently of record, the Board finds that more recent VA treatment records should also be obtained before those claims are adjudicated.

Finally, the Veteran has noted on various occasions that he was seeking approval for Social Security Administration (SSA) benefits, and the individual who reported the Veteran's treatment at a behavioral health facility in 2010 also noted that he  had a pending SSA disability claim.  Although it is unclear whether a disability determination was ever issued, any outstanding SSA records may contain information relevant to the issues on appeal, and should also be requested on remand.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all private medical care providers who have treated him for mental health issues, a gunshot wound, paraplegia, blood poisoning, radiation poisoning, and heart disease, to include Truman Medical Center Behavioral Health.  After securing any necessary release(s), request any relevant records identified that are not duplicates of those already contained in the claims file.

Additionally, request 1981 VA treatment records from the Kansas City VA Medical Center.  Ongoing VA treatment records dating since May 2012 should also be obtained.  

If any requested records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

2.  Request from the SSA copies of any disability benefit claims and determinations as well as copies of the medical records on which such determinations were based.  If the records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


